NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

DALE RICHARD PATE,                           )
                                             )
             Appellant,                      )
                                             )
v.                                           )   Case No. 2D18-1460
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed August 28, 2019.

Appeal from the Circuit Court for Pinellas
County; Frank Quesada, Judge.

Dale Richard Pate, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Michael Schaub,
Assistant Attorney General, Tampa;
for Appellee.


PER CURIAM.


             Affirmed.


KHOUZAM, C.J., and LaROSE and SLEET, JJ., Concur.